         CASE 0:20-cv-00252-PJS-HB Doc. 158 Filed 12/07/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                    MOTION FOR ADMISSION PRO HAC VICE

Case Number:           20-cv-0252 (PiS/HB)

Case Title:            David Moore d/b/a Moore Family Farms, et al.
                       v. C.H. Robinson Worldwide, Inc. et al.,

                                       Affidavit of Movant

I, Craig A. Stokes, an active member in good standing of the bar of the U.S. District Court for the
District of Minnesota, request that this Court admit pro hew vice Richard M. Paul, III, an attorney
admitted to practice and currently in good standing in the U.S. District Court for the Western
District of Missouri, (please identify ONE specific district to which the attorney is admitted) but
not admitted to the bar of this court, who will be counsel for the Plaintiffs David Moore d/b/a
Moore Family Farms, et al. in the case listed above.

I am aware that the local rules of this court require that an active Minnesota resident, unless the
court grants a motion for a non-Minnesota resident to serve as local counsel, who is a member in
good standing of the bar of this court participate in the preparation and presentation of the case
listed above, and accept service of all papers served.

Check one of the following:

    I am a resident of the State of Minnesota, and agree to participate in the preparation and the
presentation of the case above and accept service of all papers served as required by LR 83.5(d)
(sign and complete information below).

  X I am not a resident of the State of Minnesota and hereby move for permission to act as local
counsel under LR 83.5(d). I agree to participate in the preparation and the presentation of the case
listed above, and accept service of all papers served as required by LR 83.5(d) should my motion
for a non-resident to serve as local counsel be granted by the court (sign and complete information
below and attach a completed Motion for Permission for a Non-Resident to Serve as Local
Counsel).


Signature.                                          Date:

MN Attom             e Number: 0390849
         CASE 0:20-cv-00252-PJS-HB Doc. 158 Filed 12/07/20 Page 2 of 2




                                  Affidavit of Proposed Admittee

I, Rick Paul, am currently a member in good standing of the U.S. District Court for the Western
District of Missouri, (please identify ONE specific district to which you are admitted) but am not
admitted to the bar of this court. I understand that if this Court grants me admission pro hac vice,
the moving attorney identified in this motion must participate in the preparation and presentation
of the case listed above, and must accept service of all papers served as required by LR 83.5(d). I
further understand that the District of Minnesota is an electronic court and that I will receive
service as required by Fed. R. Civ. P. 5(b) and 77(d) by electronic means and I understand that
electronic notice will be in lieu of service by mail.

Signature:                                          Date:

Typed Name:          Richard M. Paul, HI, Esq.
Attorney License No: 44233 issued by the State of Missouri

Federal Bar Number (if you have one):

Law Firm Name:         Paul LLP

Law Firm Address: 601 Walnut Street, Suite 300
                   Kansas City, Missouri 64106

Main Telephone:       (816) 984-8100

Direct Number:        (816) 984-8103

E-mail Address:       rick@paullIp.com
